Citation Nr: 1443055	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  08-31 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for facet arthropathy of lumbar spine with spinal stenosis and disc bulge, L4-5. 

2.  Entitlement to an initial compensable disability evaluation for bursitis of both knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1984 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In that decision, the RO granted service connection for facet arthropathy of lumbar spine with spinal stenosis and disc bulge, L4-5, and bursitis of both knees, assigning each an initial 0 percent disability rating effective April 1, 2006.  In a December 2011 rating decision, the RO increased the Veteran's rating for facet arthropathy of lumbar spine with spinal stenosis and disc bulge, L4-5, from 0 to 10 percent disabling, effective April 1, 2006. 

In June 2010, the Veteran testified regarding this matter at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In September 2010, the Board remanded the appeal to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development and adjudicative action.  After completing the additional development, the AMC continued to deny the claim (as reflected in a December 2011 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.





FINDINGS OF FACT

1. The Veteran's facet arthropathy of lumbar spine with spinal stenosis and disc bulge, L4-5 is manifested by 0 to 90 degrees of flexion, and 0 to 30 degrees of extension.  The Veteran's disability was not manifested by incapacitating episodes or unfavorable ankylosis of the thoracolumbar spine. 

2. The Veteran's bursitis of both knees is manifested by subjective complaints of pain without X-ray evidence of arthritis, and objective evidence of limited flexion to 140 degrees. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for lumbar spine with spinal stenosis and disc bulge, L4-5 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2013).

2. The criteria for an initial compensable rating for bursitis of both knees have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for facet arthropathy of lumbar spine with spinal stenosis and disc bulge, L4-5, and bursitis of both knees represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial rating assigned did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and an effective date in a June 2006 letter.  Dingess/Hartman, 19 Vet. App. at 478.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

In September 2010, the Board remanded these matters to the RO directing that additional treatment records be requested and that a contemporaneous examination be conducted to determine the severity of the Veteran's lumbar spine and bursitis of both knees.  Additional records were added to the file and a VA examination was conducted in October 2010.  Accordingly, the directives of the Board's September 2010 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, the Board finds the examination report to be thorough and consistent with contemporaneous medical records.  The examination in this case is adequate upon which to base a decision with regards to these claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204 -06 (1995).

Historical Background as to the Lumbar Spine and Knees

In the Board's September 2010 remand, summarization of pertinent records on file at that time was provided in regards to the lumbar spine and both knees.  This summarization included detailed description of the November 2007 VA examination, the Veteran's assertions in his October 2008 substantive appeal and his contentions during his June 2010 Video Conference hearing.  For purposes of efficiency, the Board will not repeat those findings here, but they have been reviewed and considered in this decision. 

Additional VA treatment records were added to the file subsequent to the Board's September 2010 remand decision.  These records, dated through 2008, reflect treatment for the low back, and difficulty sleeping.  A November 2008 VA treatment record reflects that the Veteran reported during a pain screening that his current back pain was at a level 4, his usual pain rating was a level 6 and lasts an average of 24 hours, and his worst pain rating is a level 10 and it occurred in the last 24 hours.  He reported his lower back pain is constant and unremitting, and daily activities trigger his pain.  His pain continues for 24 hours and 7 days.  He complains of soreness, dull, aching, tender, tightness, and stiffness.  His pain effects sleep, social activities, physical activities, mobility, work and his temper.  He reported his current level of pain is not acceptable or manageable and requested treatment by a health care provider.   

When the Veteran was examined by VA in October 2010, he reported back pain as an ache, and stated the severity of pain was moderate, constant and daily.  The Veteran reported there was no radiation of pain.  He did not report any radiation of pain.  He is able to walk a 1/4 a mile and his gait was normal.  On examination, there was no gibbus, kyphosis, lordosis, lumbar flattening, list, scoliosis or ankylosis.  His active range of motion was to 90 degrees of forward flexion, extension to 30 degrees, left and right lateral flexion to 30 degrees without pain, and left and right lateral rotation to 30 degrees without pain. Upon repetitive range of motion testing, range of motion remained the same and there was no objective evidence of pain during active range of motion testing or after three repetitions.  He had 5/5 strength in his hip flexors.  MRI revealed minimal age appropriate degenerative disc disease of the L5 disc.  There were no palpable spasms and gait was normal.  

Regarding his knees, the Veteran reported during his October 2010 VA examination that in the last few years his pain has limited him from running and doing situps.  He is limited to walking a 1/4 mile or 15-30 minutes.  On exam, the examiner observed the Veteran had no instability, no clicks or snaps, no meniscus abnormalities, no patellar abnormalities, or other knee abnormalities.  His range of motion for the left knee was from 0 degrees of extension to flexion of 140 degrees with no objective evidence of pain with active motion and no evidence of pain following three repetitions of range of motion.  Range of motion for the right knee was from 0 degrees of extension to flexion of 140 degrees with no objective evidence of pain with active motion and no evidence of pain following three repetitions of range of motion.  X-rays showed minimal enthesopathy of the left quadriceps tendon, no fracture or dislocation was seen.  There was no radiographic indication of a joint effusion identified bilaterally, and no significant degenerative changes were appreciated.  Further, soft tissues did not appear unusual.  Minimal enthesopathy of the left quadriceps tendon was noted.  The examiner diagnosed the Veteran with bilateral knee patellar femoral syndrome.  The examiner noted the Veteran's lumbar spine and bilateral knee disability affects his occupation as a Reserve Officer Training Corps (ROTC) instructor because it limits athletic aspects of his job. 

Lumbar Spine

Service connection has been established for facet arthropathy of lumbar spine with spinal stenosis and disc bulge, L4-5.  The RO has evaluated the Veteran's disability under DC 5243 as 10 percent disabling. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a.

Currently, spinal disabilities are primarily evaluated under a general rating formula.  Under the formula, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating applies for unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Higher evaluations are assigned for unfavorable ankylosis of the entire spine, or the entire thoracolumbar spine, which are not relevant to the Veteran's claim.  38 C.F.R. § 4.71a, DCs 5235-5243 (2013). 

Alternatively, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2013). 

A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2013). 

The notes following revised DC 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

The notes following DC 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes. 

Where intervertebral disc syndrome is present in more than one spinal segment, and provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurological manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be non-compensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The criteria for rating traumatic arthritis under this code directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. 

The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, DCs 5235-5243) (2013).

Based on the evidence of record, a rating in excess of 10 percent is not warranted for the Veteran's facet arthropathy of lumbar spine with spinal stenosis and disc bulge, L4-5 pursuant to DC 5243.  At no point during the pendency of this claim does the evidence of record demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As noted above, the 2010 VA examiner revealed forward flexion to 90 degrees and left and right lateral rotation to 30 degrees without pain.  Moreover, the combined ROM exhibited on the exam was greater than 120 degrees.  In the absence of such evidence, a disability rating in excess of 10 percent cannot be assigned under the General Rating Formula.

To the extent applicable, Diagnostic Code 5243 for intervertebral disc syndrome cannot afford an even higher evaluation here.  Indeed, to achieve the next-higher 20 percent rating under that code section, the evidence must demonstrate incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  In this case, the Board notes that there is no record of doctor-prescribed bed rest.  Thus, the requirements for a 20 percent evaluation have not been approximated.

Additionally, there is also no credible evidence of limitation of motion or of pain on use or flare-ups that result in limitation of motion to the extent that would warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran reported during his October 2010 VA examination that his pain was constant and daily, there was no objective evidence of pain on active range of motion or after 3 repetitions, thus the Board finds that the 10 percent disability ratings adequately compensates him for his painful motion and functional loss.  Also given that the Veteran's complaints do not prevent him from achieving essentially normal measured range of motion they do not support a finding of additional functional loss for higher ratings.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but they do not provide a basis for the assignment of a higher rating under these circumstances.  While the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, he is already being adequately compensated for pain.

Any associated objective neurologic abnormalities, such as may affect the extremities, or cause bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  Note (1).  The Board observes that there is no objective evidence of any neurological complications as a result of service-connected low back disability.  The Board can find no indication of any lumbar spine radiculopathy.  In short, the Board finds that the Veteran has no associated objective neurological complications of the service-connected low back disability.

The Veteran contends in his October 2008 substantive appeal that he had a disc bulge with radiculopathy radiating down his right leg and instability in his knees.  
While the Veteran is competent to give evidence about what he observes or experiences concerning his low back disability, he is not competent to identify a specific level of disability of his lumbar spine disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's low back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's spine disability is evaluated, including forward flexion.  As such, the Board finds these records to be the most probative evidence with regard to whether a rating in excess of 10 percent is warranted

Accordingly, the Board finds that the claim of entitlement to a disability rating in excess of 10 percent for a low back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

Bursitis of Both Knees

The Veteran was granted service connection for bursitis of both knees with a 0 percent rating, effective April 1, 2006. 

Bursitis is to be evaluated as degenerative arthritis, on the basis of limitation of motion of the affected part.  38 C.F.R. § 4.71a, Diagnostic Code 5019.

A 10 percent rating is warranted where flexion was limited to 45 degrees.  A rating of 20 percent is warranted where flexion was limited to 30 degrees and a rating of 30 percent is warranted were flexion was limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

A 10 percent rating is warranted where extension was limited to 10 degrees and a 20 percent rating is warranted where extension was limited to 15 degrees.  A rating of 30 percent is warranted where extension was limited to 20 degrees while a 40 percent rating is warranted where extension was limited to 30 degrees.  A 50 percent is warranted where extension was limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

Standard range of knee motion is from zero degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II. 

Slight recurrent subluxation or lateral instability warrants a 10 percent rating while moderate recurrent subluxation or lateral instability warrants a 20 percent rating.  Severe recurrent subluxation or lateral instability warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

The rating schedule also provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The symptomatic removal of the semilunar cartilage warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The Board finds that an initial compensable rating is not warranted as there is no limitation of motion.  Specifically, flexion was found to be to 140 degrees and extension was found to be to zero degrees in the October 2010 VA examination, which constitutes normal range of motion in the knees for VA purposes.  In addition, the VA examiner specifically noted that, with repetitions, there was no additional loss in range of motion due to pain.  Such factors do not result in functional loss more nearly approximating flexion that was limited to 45 degrees or extension that was limited to 10 degrees.  See DeLuca; see also Mitchel v. Shinseki, 25 Vet. App. 32 (2011).  

In addition, the Board has considered whether a higher rating is warranted under any other potentially applicable diagnostic code related to the knees.  The Veteran does not have knee ankylosis, dislocated or removed semilunar cartilage, impairment of the tibia and fibula or genu recurvatum, as documented in the VA examination report.  Consideration of Diagnostic Codes 5256, 5258, 5259, 5262 or 5263 is therefore not warranted.  Instability and subluxation were not found in the October 2010 VA examination; consideration of Diagnostic Code 5257 is therefore not warranted.  In addition, arthritis was not found on X-ray in October 2010 and consideration of Diagnostic Code 5003 is not warranted. 

The Board has also considered whether a separate rating is warranted under any other potentially applicable diagnostic code related to the knees.  The Board also notes that it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  Such is not the case with the Veteran's bursitis of both knees.  As discussed above, the symptoms associated with the Veteran's disabilities-namely subjective complaints of pain, are contemplated in the application of Diagnostic Code 5019.  Moreover, as previously discussed, the Veteran does not have knee ankylosis, recurrent subluxation, lateral instability, dislocated or the removal of semilunar cartilage, impairment of the tibia and fibula or genu recurvatum, which could, potentially, support the award of a separate rating in this case.

Accordingly, the Board finds that the claim of entitlement to a compensable rating for bursitis of both knees must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


Extraschedular Considerations

The Board has considered whether an extraschedular evaluation is warranted for the Veteran issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his low back and knees are more severe than is reflected by the assigned ratings.    As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). 


ORDER

A rating in excess of 10 percent for facet arthropathy of the lumbar spine with spinal stenosis and disc bulge, L4-5 is denied. 

A compensable rating for bursitis of both knees is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


